Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claims 21-22 are indefinite for respectively reciting wherein the convolution compensator comprises a reconfigurable filter and an adaptive lens to dynamically modify a variable profile of the non- uniform spot profile’ as it is not clear whether these limitations are the same as ones cited in the base claim or are secondary lens and a filter ? Thus such limitation is being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01Appropriate corrections are required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 14-16 and 18-20are rejected under 35 U.S.C. 102(a)(1 and/or (2) as being anticipated by “Dugan” et al., US 20030035640 A1.
With regard to claim 1, Dungan teaches a system (see at least figs. 1 and all figs. 1-14) comprising: 
an electromagnetic radiation source to cure a waveguide segment by directing a laser beam defining a non-uniform spot profile having at least one of a variable intensity profile and a variable width shape profile (see at least figs. 12 corresponding figs 1-11 and at least parag. 0069, and 0057 “nonuniform”), 

    PNG
    media_image1.png
    328
    505
    media_image1.png
    Greyscale

the spot profile 109 defined as a cross-section of the laser beam 104 incident on a surface of a photo-curable layer (clearly shown in at least fig. 1, parag. 0038, the spot-profile 109 depicted between the lines 108, 109, 112 which is similar shown in fig. 12 with spot profile 504 parag. 0069; on a surface of a photo-curable layer shown);
       and a convolution compensator (i.e., lens and/or mask/filter) comprising at least one of a reconfigurable filter to dynamically modify the variable intensity profile and an adaptive lens to dynamically modify the variable width shape profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048) to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile  (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used) in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in a photo-curable layer (see at least fig. 1 and parag. 0039 and 0044, 0083-0084, specifically: 
As typically only a portion of the confocal volume is of sufficient intensity to induce the affected volume, an effective region within the confocal region is exemplarily shown as an ellipsoid 109.  The cross-sectional shape of the affected volume in the waveguide 100, for example, would coincide with this effective confocal region 109.
[0044]…. Additionally, the movement of the beam 104 would be 
motorized and controlled by a computer or other type of controller, in the 
preferred embodiment. 
[0038] … In each of these exemplary implementations, the performance metric 
could be measured using known equipment, and, the measurement thereof would be 
used, in a closed-loop manner, to guide the translation/rotation stage of the 
writing ultra-short laser pulses using known equipment and control software
when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used).

2. The system of claim 1, wherein the modified spot profile compensates for exposure convolution and results in the waveguide segment having a substantially uniform cure profile (see at least figs. 1-2 and parag. 0047).  

5. The system of claim 1, wherein the modified spot profile is rotatable by the convolution compensator (at least pa. 0061, wherein the compensator (i.e., lens, filter) shape the profile spot during the rotation of the beam).  
6. The system of claim 1, further comprising: the photo-curable layer; and a translator coupled to the source to direct the source along the path to trace the waveguide segment in the photo-curable layer with the laser beam(see at least figs. 1-3 and 9 and 
7. The system of claim 6, wherein the translator is configured to direct the source along a second path to trace another waveguide segment proximate to the waveguide segment (see at least figs. 8-9).  
8. The system of claim 7, wherein the translator is configured to direct the source along a third path to trace a transition waveguide segment disposed between the waveguide segment and the another waveguide segment (clearly shown in at least figs. 9A-C in which the third/middle path refractive index “Ntrim” in fig. 9c, along with refractive indexes waveguide portions 300, 302 are changed by the beam).

With regard to claim 14, Dungan teaches a system (the arguments presented in rejection of claim 1 with regard to the teachings of Dungan, above, is incorporated in rejection of claim 14: see at least figs. 1 and all figs. 1-14) comprising: 
an electromagnetic radiation source to cure a waveguide segment by directing a laser beam defining a non-uniform spot profile having at least one of a variable intensity profile and a variable width shape profile (see at least figs. 12 corresponding figs 1-11 and at least parag. 0069, and 0057 “nonuniform”), the spot profile 109 defined as a cross-section of the laser beam 104 incident on a surface of a photo-curable layer (clearly shown in at least fig. 1, parag. 0038, the spot-profile 109 depicted between the lines 108, 109, 112 which is similar shown in fig. 12 with spot profile 504 parag. 0069; on a surface of a photo-curable layer shown);
in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in a photo-curable layer (see at least fig. 1 and parag. 0039 and 0044, 0083-0084, specifically: 
As typically only a portion of the confocal volume is of sufficient intensity to induce the affected volume, an effective region within the confocal region is exemplarily shown as an ellipsoid 109.  The cross-sectional shape of the affected volume in the waveguide 100, for example, would coincide with this effective confocal region 109.
[0044]…. Additionally, the movement of the beam 104 would be 
motorized and controlled by a computer or other type of controller, in the 
preferred embodiment. 
[0038] … In each of these exemplary implementations, the performance metric 
could be measured using known equipment, and, the measurement thereof would be 
used, in a closed-loop manner, to guide the translation/rotation stage of the 
writing ultra-short laser pulses using known equipment and control software
to compensate for exposure convolution in a photo-curable layer when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer (see at least figs. 1-5 and 12 and parag. 0039 and 0048; which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used) to form 

15. The system of claim 14, wherein the cross-sectional geometric height profile of the waveguide segment comprises a uniform height portion adjacent to the non- uniform height portion(clearly shown in at least figs. 14, each curved waveguide segments 604 having non-uniform height as being sloped with varying height and each of the height of the corrugated projection adjacent to a uniform height written in the wafer as waveguide portions).  
16. The system of claim 14, wherein the waveguide segment defines segment width between segment sides of a cross-section of the waveguide segment, the segment width extending parallel to a linear base edge of the waveguide segment, wherein the segment sides are substantially parallel (clearly shown in at least figs. 8A, 10 and 14 with at least one segment width parallel to a linear base edge of the waveguide, and the segment sides are substantially parallel).  


19. The system of claim 16, wherein the cross-sectional geometric height profile defines two non-uniform height portions each adjacent to a different one of the segment sides (see fig. 14).  
20. The system of claim 16, wherein the cross-sectional geometric height profile defines a maximum height toward a center of the height profile (see at least fig. 14 with max height the geometric center at the middle).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-2, and 5-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Dugan” et. US 20030035640 A1.

With regard to claim 1, Dungan teaches a system (see at least figs. 1 and all figs. 1-14) comprising: 
an electromagnetic radiation source to cure a waveguide segment by directing a laser beam defining a non-uniform spot profile having at least one of a variable intensity profile and a variable width shape profile (see at least figs. 12 corresponding figs 1-11 and at least parag. 0069, and 0057 “nonuniform”), 

    PNG
    media_image1.png
    328
    505
    media_image1.png
    Greyscale

the spot profile 109 defined as a cross-section of the laser beam 104 incident on a surface of a photo-curable layer (clearly shown in at least fig. 1, parag. 0038, the spot-profile 109 depicted between the lines 108, 109, 112 which is similar shown in fig. 12 with spot profile 504 parag. 0069; on a surface of a photo-curable layer shown);
       and a convolution compensator (i.e., lens and/or mask/filter) comprising at least one of a reconfigurable filter to dynamically modify the variable intensity profile and an adaptive lens to dynamically modify the variable width shape profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048) to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile  (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used) in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in a photo-curable layer (see at least fig. 1 and parag. 0039 and 0044, 0083-0084, specifically: 
As typically only a portion of the confocal volume is of sufficient intensity to induce the affected volume, an effective region within the confocal region is exemplarily shown as an ellipsoid 109.  The cross-sectional shape of the affected volume in the waveguide 100, for example, would coincide with this effective confocal region 109.
[0044]…. Additionally, the movement of the beam 104 would be 
motorized and controlled by a computer or other type of controller, in the 
preferred embodiment. 
[0038] … In each of these exemplary implementations, the performance metric 
could be measured using known equipment, and, the measurement thereof would be 
used, in a closed-loop manner, to guide the translation/rotation stage of the 
writing ultra-short laser pulses using known equipment and control software
when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used).

However, Dugani does not explicitly state that the above compensator is a convolution compensator.  Nonetheless, Dungan’s compensator incudes modification of portions of the waveguide include widths, pattern and heights of the waveguide portions such as shown in figure 2 and 10-14, in which it is obvious/well-known to those of ordinary skill in the when the invention was made that such compensator is/known as a convolution compensator to adjust particular segment(s) of the  waveguide as desired so as to desirable optimize output patterns (see pa. 0065)

	With regard to claims 2, 5-8, and 14-20, Dungan further teaches:



5. The system of claim 1, wherein the modified spot profile is rotatable by the convolution compensator (at least pa. 0061, wherein the compensator (i.e., lens, filter) shape the profile spot during the rotation of the beam).  
6. The system of claim 1, further comprising: the photo-curable layer; and a translator coupled to the source to direct the source along the path to trace the waveguide segment in the photo-curable layer with the laser beam (see at least figs. 1-3 and 9 and parag. 0044, in which these items are at least optically coupled to the translation system to move the laser over the waveguide).  
7. The system of claim 6, wherein the translator is configured to direct the source along a second path to trace another waveguide segment proximate to the waveguide segment (see at least figs. 8-9).  
8. The system of claim 7, wherein the translator is configured to direct the source along a third path to trace a transition waveguide segment disposed between the waveguide segment and the another waveguide segment (clearly shown in at least figs. 9A-C in which the third/middle path refractive index “Ntrim” in fig. 9c, along with refractive indexes waveguide portions 300, 302 are changed by the beam).

the arguments presented in rejection of claim 1 with regard to the teachings of Dungan, above, is incorporated in rejection of claim 14: see at least figs. 1 and all figs. 1-14) comprising: 
an electromagnetic radiation source to cure a waveguide segment by directing a laser beam defining a non-uniform spot profile having at least one of a variable intensity profile and a variable width shape profile (see at least figs. 12 corresponding figs 1-11 and at least parag. 0069, and 0057 “nonuniform”), the spot profile 109 defined as a cross-section of the laser beam 104 incident on a surface of a photo-curable layer (clearly shown in at least fig. 1, parag. 0038, the spot-profile 109 depicted between the lines 108, 109, 112 which is similar shown in fig. 12 with spot profile 504 parag. 0069; on a surface of a photo-curable layer shown);
and a convolution compensator (i.e., lens and/or mask/filter) comprising at least one of a reconfigurable filter modify the variable intensity profile and an adaptive lens to dynamically modify the variable width shape profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048) to define a modified beam portion of the laser beam and a modified spot profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048) different than the spot profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used), in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in a photo-curable layer (see at least fig. 1 and parag. 0039 and 0044, 0083-0084, specifically: 
As typically only a portion of the confocal volume is of sufficient intensity to induce the affected volume, an effective region within the confocal region is exemplarily shown as an ellipsoid 109.  The cross-sectional shape of the affected volume in the waveguide 100, for example, would coincide with this effective confocal region 109.
[0044]…. Additionally, the movement of the beam 104 would be 
motorized and controlled by a computer or other type of controller, in the 
preferred embodiment. 
[0038] … In each of these exemplary implementations, the performance metric 
could be measured using known equipment, and, the measurement thereof would be 
used, in a closed-loop manner, to guide the translation/rotation stage of the 
writing ultra-short laser pulses using known equipment and control software
to compensate for exposure convolution in a photo-curable layer when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer (see at least figs. 1-5 and 12 and parag. 0039 and 0048; which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used) to form the waveguide segment(clearly shown in at least figs. 8-9), the waveguide segment defining a cross-sectional geometric height profile comprising a non-uniform height portion defining a rounded edge(  clearly shown in at least figs. 1 and 14 , each curved waveguide segments 604 having non-uniform height as being sloped with varying height and each of the height of the corrugated projection adjacent to a uniform height written in the wafer as waveguide portions; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used).     
However, Dugani does not explicitly state that the above compensator is a convolution compensator.  Nonetheless, Dungan’s compensator incudes modification of 

Dugani further teaches:
15. The system of claim 14, wherein the cross-sectional geometric height profile of the waveguide segment comprises a uniform height portion adjacent to the non- uniform height portion (clearly shown in at least figs. 14, each curved waveguide segments 604 having non-uniform height as being sloped with varying height and each of the height of the corrugated projection adjacent to a uniform height written in the wafer as waveguide portions).  

16. The system of claim 14, wherein the waveguide segment defines segment width between segment sides of a cross-section of the waveguide segment, the segment width extending parallel to a linear base edge of the waveguide segment, wherein the segment sides are substantially parallel (clearly shown in at least figs. 8A, 10 and 14 with at least one segment width parallel to a linear base edge of the waveguide, and the segment sides are substantially parallel).  
With regard to claim 17, Dugani is silent on wherein the substantially parallel segment sides define the segment width having a variation in distance less than or equal to 5% of a maximum width between the segment sides.  Nonetheless, Dungan’s 

18. The system of claim 16, wherein the cross-sectional geometric height profile reduces in height adjacent to the segment sides (see at least fig. 14 with varying height portions).  
19. The system of claim 16, wherein the cross-sectional geometric height profile defines two non-uniform height portions each adjacent to a different one of the segment sides (see fig. 14).  
20. The system of claim 16, wherein the cross-sectional geometric height profile defines a maximum height toward a center of the height profile (see at least fig. 14 with max height the geometric center at the middle).   
 
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Dugan” et. US 20030035640 A1, as applied to claims 1-2 above, and further in view of Pitwon, US 20120314990 A1. 
However, Dungan does not specifically teach wherein the reconfigurable filter is adapted to be continuously reconfigurable or the adaptable lens is configured to be 
Thus it would have been obvious to an ordinary skill in the art when the invention was modify the writing method/system of Dungan by replacing its lens with a conventional  adaptive lens taught by Piton to provide dynamic reshaping of the waveguide portions in a wafer. 

Response to Argument
Applicant's arguments filed on 5/27/2021 have been considered but they are not persuasive.  
Applicant asserts that 
‘Dugan fails to teach dynamically modifying a variable profile of a laser beam based on at least one geometric property of the waveguide segment. 
Applicant respectfully traverses each of the rejections (§§ 102(a)(1) or (2), 103) based on the teachings of U.S. Publication No. 2003/0035640 by Dugan et al. (hereinafter "Dugan") because Dugan does not teach, or suggest, each of the asserted claim features. For example, Dugan does not teach, or suggest, a convolution compensator configured to dynamically modify at least one of the variable intensity profile and the variable width shape profile based on at least one geometric property of the waveguide segment. The relied-upon portion at paragraph [0039] of Dugan teaches the opposite. 
As noted in the Office Action, Dugan teaches that the affected volume in the waveguide is a result of the effective confocal region 109 of the confocal volume. There is no teaching or suggestion that the confocal volume or effective confocal region 109 is dynamically modified "based on at least one geometric property of the waveguide segment" as required by each of the 
Amendment and Response Under 37 CFR Q 1.116 Page 9 of 11 
Application No.: 16/380,171 
Filing Date: April 10, 2019 
First Named Inventor: Richard C.A. Pitwon 
Title of Invention: Uniform Laser Direct Writing for Waveguides 
independent claims. Rather, paragraph [0039] teaches that an alleged geometric property of the waveguide (the shape of the affected volume) is modified in response to changes in the confocal volume. In contrast to the claimed features, Dugan teaches that the trimming is implemented in response to analysis of output signals of the waveguide (see, e.g., paragraph [0074]). Dugan does not teach, or suggest, that a laser beam profile is dynamically modified based on a geometric property of a waveguide segment, as claimed. 
In addition, Dugan has not been shown to teach a convolution compensator configured to dynamically modify a variable intensity profile or a variable width shape profile, as claimed in each of the independent claims. Rather, when the asserted lens 106 is applied to the beam 104, a uniform modification is made to the waveguide throughout exposure. The Examiner's contention that the lens modifies the beam as compared to the beam without a lens fails to provide correspondence to the claimed dynamic modification based on at least one geometric property of a waveguide segment. Notably, the citation to Applicant's paragraph [0109] teaches that dynamic modification refers to the convolution compensator (or lens) being responsive to geometric properties of a waveguide segment (e.g., transitions such as bend radii). This is now explicitly recited in the independent claims, which now require that the convolution compensator comprises at least one of a reconfigurable filter and an adaptive lens that dynamically modifies a profile of a beam portion in response to electrical signals received based on at least one geometric property of a waveguide segment. Dugan does not teach that a filter is reconfigurable or a lens is adaptable in response to electrical signals, as now claimed’. 

The examiner responds that first Dungan teaches a system (see at least figs. 1 and all figs. 1-14) comprising: 
an electromagnetic radiation source to cure a waveguide segment by directing a laser beam defining a non-uniform spot profile having at least one of a variable intensity profile and a variable width shape profile (see at least figs. 12 corresponding figs 1-11 and at least parag. 0069, and 0057 “nonuniform”), 

    PNG
    media_image1.png
    328
    505
    media_image1.png
    Greyscale

the spot profile 109 defined as a cross-section of the laser beam 104 incident on a surface of a photo-curable layer (clearly shown in at least fig. 1, parag. 0038, the spot-profile 109 depicted between the lines 108, 109, 112 which is similar shown in fig. 12 with spot profile 504 parag. 0069; on a surface of a photo-curable layer shown);
       and a convolution compensator (i.e., lens and/or mask/filter) comprising at least one of a reconfigurable filter to dynamically modify the variable intensity profile and an adaptive lens to dynamically modify the variable width shape profile (see at least figs. 1-5 and 12 and parag. 0039 and 0048) to define a modified beam portion of the laser beam and a modified spot profile different than the spot profile  (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used) in response to electrical signals received based on at least one geometric property of the waveguide segment to compensate for exposure convolution in a photo-curable layer (see at least fig. 1 and parag. 0039 and 0044, 0083-0084, specifically: 
As typically only a portion of the confocal volume is of sufficient intensity to induce the affected volume, an effective region within the confocal region is exemplarily shown as an ellipsoid 109.  The cross-sectional shape of the affected volume in the waveguide 100, for example, would coincide with this effective confocal region 109.
[0044]…. Additionally, the movement of the beam 104 would be 
motorized and controlled by a computer or other type of controller, in the 
preferred embodiment. 
[0038] … In each of these exemplary implementations, the performance metric 
could be measured using known equipment, and, the measurement thereof would be 
used, in a closed-loop manner, to guide the translation/rotation stage of the 
writing ultra-short laser pulses using known equipment and control software
when the laser beam is directed at the photo-curable layer and translated on a path along the photo-curable layer (see at least figs. 1-5 and 12 and parag. 0039 and 0048; noting that the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile similar to that of the applicant, which would have different beam write shape/spot profile when/if the lens(s) and/or mask not used).

Secondly, note that per the applicant’s disclosure the convolution compensator can be for example a lens:
[0109] The exemplary convolution compensator 318 includes an adaptive lens 190 
having a cross-sectional area 192 larger than the spot profile 22 and operable 
to modify the shape of the laser beam spot profile 22.  The lens 190 may be 
configured by a user to be responsive to transitions between segments having 
different geometric properties, such as different bend radii, during an LDW 
writing process.  In some embodiments, the adaptive lens 190 is an optofluidic 
lens.  However, any suitable beamforming lens capable of compensating for 
exposure convolution may be used. 

So as clearly shown in figs. 1-8, and/or 9-14 the adaptive lens 106 is used as a compensator the lens i.e., 106 as it modifies the shape of the beam exposure and as it  moves along the waveguide segment(s) dynamically change the spot profile in 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883